      Case 1:20-cv-10849-LGS Document 77 Filed 08/19/21 Page 1 of 1




                                        The application is GRANTED. The initial pre-trial conference scheduled
                                        for September 9, 2021, at 11:00 a.m., is adjourned to September 23,
August 18, 2021                         2021, at 11:00 a.m., on the following conference call line:
                                        888-363-4749, access code 558-3333.
FILED BY ECF
                                        SO ORDERED
The Hon. Lorna G. Schofield
United States District Judge            Dated: August 19, 2021
Thurgood Marshall U.S. Courthouse              New York, New York
40 Foley Square
New York, NY 10007

       Re: SEC v. Qin, et al., 20-CV-10849(LGS): Status Letter

Dear Judge Schofield,

        Counsel for the Plaintiff Securities and Exchange Commission, hereby moves the Court
for an adjournment of the Status Conference, currently set for September 9, 2021, until
September 23, 2021, or at such other time as the Court may prefer. If granted, this would be the
third adjournment of this conference.

        As mentioned in the August Status Letter from the SEC updating the Court regarding the
related criminal case, United States v. Stefan Qin, No. 21-CR-75 (VEC) (S.D.N.Y.) (“the criminal
case”), Mr. Qin’s sentencing was recently moved and is now scheduled for September 15, 2021.
The current status conference date had previously been scheduled, at the parties’ request, to
occur approximately three weeks after Mr. Qin’s sentencing in the criminal case. We are now
asking that the Court move the date again, so that it falls after the sentencing. The parties have
each confirmed their availability on September 23, 2021.


                                           Respectfully submitted,


                                            /s/ Susan F. LaMarca

Cc: Stefan Qin (via Sean Hecker, Esq., by email)
    Robert A. Musiala, Jr., Receiver (by email)
